  Case 19-20854      Doc 16      Filed 04/10/19 Entered 04/10/19 13:30:59             Desc Main
                                    Document Page 1 of 2




 Lon A. Jenkins (4060)
 Tami Gadd-Willardson (12517)
 MaryAnn Bride (13146)
 Katherine T. Kang (14457)
 OFFICE OF THE CHAPTER 13 TRUSTEE
 405 South Main Street, Suite 600
 Salt Lake City, Utah 84111
 Telephone: (801) 596-2884
 Facsimile: (801) 596-2898
 Email: utahtrusteemail@ch13ut.org



                        UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF UTAH
                                CENTRAL DIVISION

IN RE:                                                 CASE: 19-20854
DAVID LEWIS KAGIE                                      CHAPTER 13
ANNETTE KAGIE

Debtors
                                                       Hon. R. KIMBALL MOSIER

            TRUSTEE'S CONTINUING OBJECTION TO CONFIRMATION


       The Standing Chapter 13 Trustee, hereby objects to confirmation based on the following
unresolved issues:
   1. The plan is not feasible in that it is presently projected to require more than 60 months to
make all payments required by the plan.

   2. The Chapter 13 plan does not comply with §§ 1322(b) and 1325(a)(5) in that it does not
provide for the following secured claim(s): Wells Fargo.

   Restatement of Issues from Prior Objection(s):
  Case 19-20854         Doc 16     Filed 04/10/19 Entered 04/10/19 13:30:59                Desc Main
                                      Document Page 2 of 2




    3. The Debtor(s) have listed a monthly mortgage payment on their budget. The Debtors
should provide proof that they are making postpetition monthly mortgage payments consistent
with the budget, or they should increase the plan payment by the amount of the mortgage
payment they are not making.




            THEREFORE, the Trustee has an ongoing objection to the confirmation.

Dated: April 10, 2019                                LAJ /S/
                                                     LON A. JENKINS
                                                     CHAPTER 13 TRUSTEE


                                   CERTIFICATE OF SERVICE

    The undersigned hereby certifies that a true and correct copy of the foregoing Continuing Objection
to Confirmation was served upon all persons entitled to receive notice in this case via ECF Notification
or by U.S. Mail to the following parties on April 10, 2019:


JORY L. TREASE, ECF Notification
                                                          /s/ Samantha Phillips
